Citation Nr: 0114126	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the back with a 
fracture of the sacrum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 1999 and May 2000, the Board remanded the claim for 
further development.

In a September 14, 1999, rating decision, claims of 
entitlement to service connection for a cervical spine 
condition, degenerative arthritis of the thoracic spine, and 
degenerative joint disease of the left shoulder were denied, 
apparently on the basis that the claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims that became 
final during the period from July 14, 1999, to November 9, 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
September 1999 rating decision became final with regard to 
those claims for service connection during the above-
mentioned period, the Veterans Claims Assistance Act of 2000 
is applicable to those claims.  This matter is referred to 
the RO for appropriate action.

In a January 2000 statement, the veteran raised the issue of 
entitlement to service connection for degenerative disc 
disease of the thoracic spine.  This issue is not ripe for 
appellate review.  It is referred to the RO for appropriate 
action. 



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Id.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Multiple VA examination reports note that the veteran has a 
painful or hypersensitive scar in the right sacral area, and 
in a January 2000 statement the veteran indicated that he 
wanted an increased rating based on a painful scar of the 
right sacral wound.  This matter should be addressed by the 
RO.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In its May 2000 remand the Board asked that the RO return the 
veteran's claims file to the October 1999 VA examiner to 
address the issue of whether arthritis of the lumbar spine 
and/or sacroiliac joints and degenerative disc disease of the 
lumbar spine were caused or permanently worsened by the 
service-connected residuals of shell fragment wounds with a 
fracture of the sacrum.  The Board indicated that the veteran 
could be scheduled for another examination if the October 
1999 VA examiner was not available or if it was otherwise 
deemed necessary.  However, prior to the scheduling of any 
examination, an attempt was to be made to have the veteran's 
claims file reviewed by the October 1999 VA examiner.  There 
is no indication that the RO attempted to do this.   See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran underwent a VA fee-basis examination in August 
2000.  A family practice specialist performed that 
examination.  However, the veteran and his representative 
have argued that the examination did not comply with the 
directives of the May 2000 remand because the examiner was 
not an orthopedist or a neurologist.  In that regard, the 
Board asked in its remand that the veteran be afforded 
comprehensive orthopedic and neurological examinations.  
Inasmuch as there were questions posed in the remand which, 
in the Board's opinion, require specialized knowledge (since 
they involve matters of correct diagnoses and etiology), the 
Board finds that the veteran should be examined again.  Also, 
the August 2000 examiner did not address the matter of 
whether the veteran has sacroiliac arthritis.  

In addition, the RO has not adjudicated the issues of service 
connection for post-traumatic sacroiliac arthritis, service 
connection for degenerative disc disease of the lumbar spine, 
or whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral arthritis, as required by the directives of the 
May 2000 remand.  See Id.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated his shell 
fragment wound of the back with a fracture 
of the sacrum since May 2000.  After 
obtaining any necessary authorization, the 
RO should then obtain any medical records 
not currently on file.  The RO should also 
obtain any X-ray reports prepared in 
conjunction with the August 2000 VA fee-
basis examination.  In any event, the RO 
should obtain any additional records from 
the Laredo, Texas, VA Outpatient Clinic.  

4.  The RO should then return the 
veteran's claims file to the October 1999 
VA examiner, if available, who should be 
asked whether the veteran has arthritis of 
the sacroiliac joints confirmed by X-ray 
findings and, if so, whether it is equally 
likely as not that his service-connected 
shell fragment wounds with fracture of the 
sacrum caused or permanently worsened such 
arthritis.  The RO should also ask the 
examiner to state whether it is equally 
likely as not that the veteran's service-
connected shell fragment wounds with 
fracture of the sacrum caused or 
permanently worsened degenerative disc 
disease or arthritis of the lumbosacral 
spine.  The examiner must state the basis 
for any conclusions (a mere "yes" or 
"no" answer will not suffice) and, if the 
questions can not be answered without 
resort to speculation, the examiner should 
so state.  If the August 1999 examiner is 
not available, this should be noted in the 
claims file. 

5.  The RO should then afforded the 
veteran comprehensive examinations by a 
board comprised of specialists in 
orthopedics and neurology to determine 
the current manifestations and severity 
of the residuals of the shell fragment 
wound of the back and fracture of the 
sacrum.  Notice of the examination date 
should be documented in the claims 
folder.  The veteran should be advised of 
the importance of appearing for a rating 
examination in regard to the claim and of 
the potential consequences of failing to 
report for an examination.  See 38 C.F.R. 
§ 3.655.  The claims folders and a 
separate copy of this remand must be made 
available to the examiners, receipt of 
which should be acknowledged in the 
examination report(s).  The examiners 
should review both claims files, 
including the reports of the October 1999 
and August 2000 examinations.  Any 
indicated studies must be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail.  
The examiners should render an opinion on 
whether the veteran has arthritis 
confirmed by X-ray findings affecting the 
lumbosacral spine and/or sacroiliac 
joints, and, if so, they should comment 
on whether it is at least as likely as 
not that the service-connected shell 
fragment wounds with fracture of the 
sacrum caused or permanently worsened (1) 
arthritis of the lumbosacral spine and/or 
sacroiliac joints or (2) the degenerative 
disc disease of the lumbosacral spine.  
The examiners must state the basis for 
any conclusions (a mere "yes" or "no" 
answer will not suffice) and, if the 
questions can not be answered without 
resort to speculation, the examiners 
should so state.  

8.  The RO should then review the 
examination report(s).  If not responsive 
to the Board's instructions, such should 
be amended by the examiners so that the 
case will not have to be remanded again.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of an increased rating for 
residuals of a shell fragment wound of 
the back with a fracture of the sacrum, 
with consideration of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as applicable, and with 
consideration of whether a separate 
rating is warranted for the scar in the 
right sacral area in light of Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  
The RO also must adjudicate the issues of 
service connection for post-traumatic 
sacroiliac arthritis, service connection 
for degenerative disc disease of the 
lumbar spine, and whether new and 
material evidence had been submitted to 
reopen a claim of entitlement to service 
connection for lumbosacral arthritis, 
with consideration of 38 C.F.R. §§ 3.310 
and 3.156; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); and Allen v. Brown, 7 
Vet. App. 439 (1995).  Finally, the RO 
should consider whether a separate rating 
is warranted for a scar of the right 
sacral wound has not been addressed by 
the RO.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  For any new 
issues that are adjudicated, the veteran 
must be notified of the need to file a 
notice of disagreement if he disagrees.  
If any benefit sought on appeal remains 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


